UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of June, 2012 CANADIAN PACIFIC RAILWAY LIMITED (Commission File No. 1-01342) CANADIAN PACIFIC RAILWAY COMPANY (Commission File No. 1-15272) (translation of each Registrant’s name into English) Suite 500, Gulf Canada Square, 401 – 9th Avenue, S.W., Calgary, Alberta, Canada T2P 4Z4 (address of principal executive offices) Indicate by check mark whether the registrants file or will file annual reports under cover of Form20-F or Form40-F: Form20-Fo
